Exhibit 10.1


CREDIT AGREEMENT


THIS CREDIT AGREEMENT (this "Agreement") is entered into as of November 4, 2013
(the “Closing Date”), by and between SURMODICS, INC., a Minnesota corporation
("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").


RECITALS


Borrower has requested that Bank extend or continue credit to Borrower as
described below, and Bank has agreed to provide such credit to Borrower on the
terms and conditions contained herein.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower hereby agree as follows:


ARTICLE I
CREDIT TERMS


SECTION 1.1.      LINE OF CREDIT.


(a)             Line of Credit.  Subject to the terms and conditions of this
Agreement, Bank hereby agrees to make advances to Borrower from time to time up
to and including November 4, 2016, not to exceed at any time the aggregate
principal amount of Twenty Million Dollars ($20,000,000) ("Line of Credit"), the
proceeds of which shall be used for general corporate purposes, including
working capital, capital expenditures, Permitted Acquisitions and stock
repurchases.  Borrower's obligation to repay advances under the Line of Credit
shall be evidenced by a promissory note dated as of the Closing Date ("Revolving
Line of Credit Note"), all terms of which are incorporated herein by this
reference.


(b)             Borrowing and Repayment.  Borrower may from time to time during
the term of the Line of Credit borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions contained herein or in the Revolving Line of Credit Note; provided
however, that the total outstanding borrowings under the Line of Credit shall
not at any time exceed the maximum principal amount available thereunder, as set
forth above.  If, at any time, the outstanding borrowings under the Line of
Credit exceed the maximum amount permitted under this Section 1.1, Borrower
shall promptly pay to Bank in cash such excess.


(c)             Termination or Reduction of Line of Credit. Borrower shall have
the right, upon not less than three (3) business days’ notice to Bank, to
terminate the Line of Credit or, from time to time, to reduce the amount of the
Line of Credit; provided that no such termination or reduction of the Line of
Credit shall be permitted if, after giving effect thereto and to any prepayments
of borrowings made on the effective date thereof, outstanding borrowings under
the Line of Credit would exceed the aggregate principal amount of the Line of
Credit.  Any such reduction shall reduce permanently the Line of Credit then in
effect.


 
1

--------------------------------------------------------------------------------

 
 
SECTION 1.2.      INTEREST/FEES.


(a)             Interest.  The outstanding principal balance hereunder shall
bear interest at the rate of interest set forth in the Revolving Line of Credit
Note or other instrument or document executed in connection herewith or
therewith.


(b)             Computation and Payment.  Interest shall be computed on the
basis of a three hundred sixty (360) day year, actual days elapsed.  Interest
shall be payable at the times and place set forth in the Revolving Line of
Credit Note or other instrument or document required hereby.


(c)             Unused Commitment Fee.  Borrower shall pay to Bank a fee equal
to one fifth of one percent (0.20%) per annum (computed on the basis of a three
hundred sixty (360) day year, actual days elapsed) on the average daily unused
amount of the Line of Credit, which fee shall be calculated on a quarterly basis
by Bank and shall be due and payable by Borrower in arrears on the last day of
each fiscal quarter.
 
SECTION 1.3.      COLLECTION OF PAYMENTS.  Borrower authorizes Bank to collect
all principal, interest and fees due under this Agreement by charging Borrower's
deposit account number _____________, or any other deposit account maintained by
Borrower with Bank, for the full amount thereof.  Should there be insufficient
funds in any such deposit account to pay all such sums when due, the full amount
of such deficiency shall be immediately due and payable by Borrower.


SECTION 1.4.      COLLATERAL.


As security for all indebtedness and other obligations of Borrower to Bank,
Borrower hereby grants to Bank security interests of first priority in all
Borrower's personal property (other than Intellectual Property), as more fully
described in that certain Security Agreement (the “Collateral”) between Borrower
and Bank dated as of the date hereof (the “Security Agreement”).


All of the foregoing shall be evidenced by and subject to the terms of such
security agreements, financing statements, and other documents as Bank shall
reasonably require, all in form and substance satisfactory to Bank.  Borrower
shall pay to Bank immediately upon demand the full amount of all reasonable
charges, costs and expenses (to include fees paid to third parties and all
allocated costs of Bank personnel), expended or incurred by Bank in connection
with any of the foregoing security, including without limitation, filing and
recording fees and costs of appraisals, and audits.


SECTION 1.5.      SUBORDINATION OF DEBT.  All Indebtedness and other obligations
of Borrower to any other creditor shall either be (i) “Permitted Indebtedness”
(other than Indebtedness described in clause (iv) of such definition), (ii)
unsecured or (iii) subordinated in right of repayment to all indebtedness and
other obligations of Borrower to Bank, as evidenced by and subject to the terms
of subordination agreements in the case of either (ii) or (iii) on terms and in
form and substance satisfactory to Bank.


SECTION 1.6.      GUARANTIES.  The payment and performance of all Indebtedness
and other obligations of Borrower to Bank hereunder shall be guaranteed jointly
and severally by all present and future Material Subsidiaries which guaranties
shall be secured by unconditional, continuing pledges and security interests in
and to all of the personal property (other than Intellectual Property) of such
Material Subsidiaries (any such Material Subsidiary, together with any other
guarantors of the Line of Credit and/or any other Indebtedness of Borrower to
Bank from time to time, each a “Guarantor” and collectively, “Guarantors”), as
evidenced by and subject to the terms of guaranties in form and substance
satisfactory to Bank (the “Guaranty” and together with any security agreements,
any other documents, instruments and/or agreements necessary to, and executed in
connection with, the Guaranty; all in form and substance reasonably acceptable
to Bank, collectively the “Guaranty Documents”).  Upon the creation or
acquisition of any new Material Subsidiary, Borrower and such Material
Subsidiary shall: (a) promptly notify Bank of the creation or acquisition of
such Material Subsidiary, (b) take all such action as may be reasonably required
by Bank to cause such Material Subsidiary to guarantee the obligations of
Borrower hereunder and grant such pledges and security interests in all of its
personal property (other than Intellectual Property) to secure payment and
performance of such obligations, and (c) take all such action as may be
reasonably required by Bank to grant and pledge to Bank a first-priority
security interest in the stock or other equity interests of, and any
indebtedness owing from, such Material Subsidiary.   The foregoing shall not
apply to a Foreign Subsidiary; provided, however, Borrower shall cause such
Foreign Subsidiary to deliver to Bank security documents pledging sixty-five
percent (65%) of the total outstanding voting capital stock of such Foreign
Subsidiary.
 
 
2

--------------------------------------------------------------------------------

 
 
As used herein, “Subsidiary” is, as to any person or entity, a corporation,
partnership, limited liability company or other entity of which shares of stock
or other ownership interests having ordinary voting power (other than stock or
such other ownership interests having such power only by reason of the happening
of a contingency) to elect a majority of the board of directors or other
managers of such corporation, partnership or other entity are at the time owned,
or the management of which is otherwise controlled, directly or indirectly
through one or more intermediaries, or both, by such person or entity.


As used herein, “Material Subsidiary” means as of the last day of each of month,
any of Borrower’s direct or indirect Subsidiaries with consolidated assets of at
least five percent (5.00%) of the total consolidated assets of Borrower and each
of its Subsidiaries, provided further that each of SurModics SMP, LLC, DRB #10,
LLC and DRB #11, LLC is not a Material Subsidiary.


As used herein, “Foreign Subsidiary” means any Subsidiary not organized under
the laws of any political subdivision of the United States.


ARTICLE II
REPRESENTATIONS AND WARRANTIES


Borrower makes the following representations and warranties to Bank, which
representations and warranties shall survive the execution of this Agreement and
shall continue in full force and effect until the full and final payment, and
satisfaction and discharge, of all obligations of Borrower to Bank subject to
this Agreement.


SECTION 2.1.      LEGAL STATUS.  Borrower is a corporation, duly organized and
existing and in good standing under the laws of Minnesota, and is qualified or
licensed to do business (and is in good standing as a foreign corporation, if
applicable) in all jurisdictions in which such qualification or licensing is
required and the failure to so qualify or to be so licensed could have a
material adverse effect on Borrower.


 
3

--------------------------------------------------------------------------------

 
 
SECTION 2.2.      AUTHORIZATION AND VALIDITY.  This Agreement and each
promissory note, contract, instrument and other document required hereby or at
any time hereafter delivered to Bank in connection herewith and any other note,
contract, instrument or document between Borrower and Bank (collectively, the
"Loan Documents") have been duly authorized, and upon their execution and
delivery in accordance with the provisions hereof will constitute legal, valid
and binding agreements and obligations of Borrower or the party which executes
the same, enforceable in accordance with their respective terms.


SECTION 2.3.      NO VIOLATION.  The execution, delivery and performance by
Borrower of each of the Loan Documents do not violate any provision of any law
or regulation, or contravene any provision of the Articles of Incorporation or
By-Laws of Borrower, or result in any breach of or default under any contract,
obligation, indenture or other instrument to which Borrower is a party or by
which Borrower may be bound, except to the extent that any such breach or
default could not reasonably be expected to have a material adverse effect on
Borrower.


SECTION 2.4.      LITIGATION.  Except as disclosed on the Perfection
Certificate, there are no pending, or to the best of Borrower's knowledge
threatened, actions, claims, investigations, suits or proceedings by or before
any governmental authority, arbitrator, court or administrative agency which
could have a material adverse effect on the financial condition or operation of
Borrower other than those disclosed by Borrower to Bank in writing prior to the
date hereof or after the date hereof pursuant to Section 4.8.


SECTION 2.5.      CORRECTNESS OF FINANCIAL STATEMENT.  The annual financial
statement of Borrower dated for the 2012 fiscal year, and all interim financial
statements delivered to Bank since, true copies of which have been delivered by
Borrower to Bank prior to the date hereof, (a) are complete and correct and
present fairly the financial condition of Borrower as of the date thereof, (b)
disclose all liabilities of Borrower as of the date thereof that are required to
be reflected or reserved against under generally accepted accounting principles,
whether liquidated or unliquidated, fixed or contingent, and (c) have been
prepared in accordance with generally accepted accounting principles
consistently applied.  Since the dates of such financial statements there has
been no material adverse change in the financial condition of Borrower, nor has
Borrower mortgaged, pledged, granted a security interest in or otherwise
encumbered any of its assets or properties except in favor of Bank or as
otherwise permitted by either this Agreement or the Bank in writing.


SECTION 2.6.      INCOME TAX RETURNS.  Borrower has no knowledge of any pending
assessments or adjustments of its income tax payable with respect to any year,
which such assessments or adjustments could be reasonably expected to have a
material adverse effect on Borrower.


SECTION 2.7.      NO SUBORDINATION.  There is no agreement, indenture, contract
or instrument to which Borrower is a party or by which Borrower may be bound
that requires the subordination in right of payment of any of Borrower's
obligations subject to this Agreement to any other obligation of Borrower.


SECTION 2.8.      PERMITS, FRANCHISES.  Borrower possesses all permits,
consents, approvals, franchises and licenses required and rights to all
trademarks, trade names, patents, and fictitious names, if any, necessary to
enable it to conduct the business in which it is now engaged in compliance with
applicable law, except where the failure to so possess would not reasonably be
expected to result in a material adverse effect.


 
4

--------------------------------------------------------------------------------

 
 
SECTION 2.9.      ERISA.  Borrower is in compliance with all applicable
provisions of the Employee Retirement Income Security Act of 1974, as amended or
recodified from time to time ("ERISA") except for such noncompliance which,
individually or in the aggregate, could not reasonably be expected to have a
material adverse effect; Borrower has not violated any provision of any defined
employee pension benefit plan (as defined in ERISA) maintained or contributed to
by Borrower (each, a "Plan"); no Reportable Event as defined in ERISA has
occurred and is continuing with respect to any Plan initiated by Borrower;
Borrower has met its minimum funding requirements under ERISA with respect to
each Plan; and each Plan will be able to fulfill its benefit obligations as they
come due in accordance with the Plan documents and under generally accepted
accounting principles.


SECTION 2.10.    OTHER OBLIGATIONS.  Borrower is not in default on any
obligation for borrowed money, any purchase money obligation or any other
material lease, commitment, contract, instrument or obligation, in each case the
effect of which such default would have a material adverse effect on Borrower.


SECTION 2.11.    ENVIRONMENTAL MATTERS.  Except as disclosed by Borrower to Bank
in writing prior to the date hereof or for any such matters that would not have
a material adverse effect on Borrower, Borrower is in compliance in all material
respects with all applicable federal or state environmental, hazardous waste,
health and safety statutes, and any rules or regulations adopted pursuant
thereto, which govern or affect any of Borrower's operations and/or properties,
including without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act of 1986, the Federal Resource Conservation and Recovery Act
of 1976, and the Federal Toxic Substances Control Act, as any of the same may be
amended, modified or supplemented from time to time.  None of the operations of
Borrower is the subject of any federal or state investigation evaluating whether
any remedial action involving a material expenditure is needed to respond to a
release of any toxic or hazardous waste or substance into the
environment.  Borrower has no material contingent liability in connection with
any release of any toxic or hazardous waste or substance into the environment.


SECTION 2.12.    REGULATORY COMPLIANCE.


(a)             Borrower is not an “investment company” or a company
“controlled” by an “investment company” under the Investment Company
Act.  Borrower is not engaged as one of its important activities in extending
credit for margin stock (under Regulations T and U of the Federal Reserve Board
of Governors).  Borrower has not violated any laws, ordinances or rules,
including the Federal Fair Labor Standards Act, the violation of which could
reasonably be expected to have a material adverse effect.  Borrower has obtained
all consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all government authorities that are necessary to
continue its businesses as currently conducted where the failure to have such
authorizations could have a material adverse effect on Borrower.


(b)             Borrower is in compliance with (i) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and (ii)
the Uniting And Strengthening America By Providing Appropriate Tools Required To
Intercept And Obstruct Terrorism (USA Patriot Act of 2001) and the USA PATRIOT
Improvement and Reauthorization Act of 2005 (Pub. L. 109-177) (the “Patriot
Act”).  No part of the proceeds of the Line of Credit or any other extension of
credit from Bank from time to time, will be used, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.


 
5

--------------------------------------------------------------------------------

 
 
(c)             Borrower (i) is not a person whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001), (ii) does not engage in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
person in any manner violative of Section 2, and (iii) is not a person on the
list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other U.S. Department of Treasury’s Office
of Foreign Assets Control regulation or executive order.


ARTICLE III
CONDITIONS


SECTION 3.1.      CONDITIONS OF INITIAL EXTENSION OF CREDIT.  The obligation of
Bank to extend any credit contemplated by this Agreement is subject to the
fulfillment to Bank's satisfaction of all of the following conditions:


(a)             Approval of Bank Counsel.  All legal matters incidental to the
extension of credit by Bank shall be reasonably satisfactory to Bank's counsel.


(b)             Documentation.  Bank shall have received, in form and substance
reasonably  satisfactory to Bank, each of the following, duly executed:


 
(i)
 this Agreement, the Security Agreement and the Revolving Line of Credit Note or
other instrument or document required hereby;
 

 
 
(ii)
 a Certificate of Incumbency from each of Borrower and SurModics IVD, Inc.;
 



 
(iii)
 Corporate Resolutions: Borrowing;
 



 
(iv)
 a Perfection Certificate from each of Borrower and SurModics IVD, Inc.,
together with the duly executed original signatures thereto;
 



 
(v)
 a Continuing Guaranty and Security Agreement from SurModics IVD, Inc., together
with Resolutions to Guaranty;
 



 
(vi)
 the original share or membership interest certificate(s) for each of SurModics
IVD, Inc., SurModics SMP, LLC, DRB #10, LLC and DRB #11, LLC, together with
assignments separate from certificate; and
 



 
(vii)
 such other documents as Bank may require under any other Section of this
Agreement.
 



(c)             Insurance.  Borrower shall have delivered to Bank evidence of
insurance coverage on all Borrower's property, in form, substance, amounts,
covering risks and issued by companies reasonably satisfactory to Bank, and
where required by Bank, with loss payable endorsements in favor of Bank.
 
 
6

--------------------------------------------------------------------------------

 
 
SECTION 3.2.       CONDITIONS OF EACH EXTENSION OF CREDIT.  The obligation of
Bank to make each extension of credit requested by Borrower hereunder shall be
subject to the fulfillment to Bank's satisfaction of each of the following
conditions:


(a)             Compliance.  The representations and warranties contained herein
and in each of the other Loan Documents shall be true on and as of the date of
the signing of this Agreement and in all material respects (except that such
materiality qualifier shall not be applicable to any representation and
warranties that are already qualified or modified by materiality in the text
thereof) on the date of each extension of credit by Bank pursuant hereto, with
the same effect as though such representations and warranties had been made on
and as of each such date (except to the extent that such representations and
warranties relate solely to such earlier date, in which case such representation
and warranty shall continue to be true and correct as of such earlier date), and
on each such date no Event of Default as defined herein, and no condition, event
or act which with the giving of notice or the passage of time or both would
constitute such an Event of Default, shall have occurred and be continuing or
shall exist.


(b)             Documentation.  Bank shall have received all additional
documents which may be required in connection with such extension of credit.


(c)             Financial Condition.  There shall have been no material adverse
change, as determined by Bank, in the financial condition or business of
Borrower, nor any material decline, as determined by Bank, in the market value
of any collateral required hereunder or a substantial or material portion of the
assets of Borrower.


SECTION 3.3.      POST CLOSING CONDITIONS.  Borrower shall use commercially
reasonable efforts to deliver to Bank within thirty (30) days of the Closing
Date, in form and substance reasonably satisfactory to Bank, a landlord waiver
with respect to 7533-7537 Washington Avenue, Edina, MN 55439 (it being agreed
that the use of commercially reasonable efforts shall not require the payment of
any amounts to the landlord, other than the payment of de minimis legal fees of
counsel to such landlord incurred in connection with reviewing any such
agreement).


ARTICLE IV
AFFIRMATIVE COVENANTS


Borrower covenants that so long as Bank remains committed to extend credit to
Borrower pursuant hereto, or any liabilities (whether direct or contingent
(other than inchoate indemnity obligations and obligations that have been cash
collateralized pursuant to the terms of the Security Agreement), liquidated or
unliquidated) of Borrower to Bank under any of the Loan Documents remain
outstanding, and until payment in full or cash collateralization pursuant to the
terms of the Security Agreement of all obligations of Borrower under the Loan
Documents other than contingent indemnification obligations, Borrower shall,
unless Bank otherwise consents in writing:


SECTION 4.1.      PUNCTUAL PAYMENTS.  Punctually pay all principal, interest,
fees or other liabilities due under any of the Loan Documents at the times and
place and in the manner specified therein, and immediately upon demand by Bank,
the amount by which the outstanding principal balance of any credit subject
hereto at any time exceeds any limitation on borrowings applicable thereto.
 
 
7

--------------------------------------------------------------------------------

 
 
SECTION 4.2.       ACCOUNTING RECORDS.  Maintain adequate books and records in
accordance with generally accepted accounting principles consistently applied,
and permit any representative of Bank, at any reasonable time and upon
reasonable notice (unless an Event of Default has occurred and is continuing, in
which case no notice shall be required) to inspect, audit and examine such books
and records, to make copies of the same, and to inspect the properties of
Borrower; provided however, that if no default or Event of Default exists, the
costs of any such visits and inspections shall be borne by Bank.


SECTION 4.3.       FINANCIAL STATEMENTS.  Provide to Bank all of the following,
in form and detail satisfactory to Bank:


(a)             not later than ninety (90) days after and as of the end of each
fiscal year, CPA audited consolidated financial statements of Borrower, prepared
by Deloitte & Touche LLP or another CPA firm reasonably acceptable to Bank,
together with an unqualified opinion with respect to the financial statements
prepared by such CPA firm, which financial statements shall include a balance
sheet, income statement, statement of cash flows, auditor’s report and all
supporting schedules;


(b)             not later than forty five (45) days after and as of the end of
each quarter, a consolidated financial statement of Borrower, prepared by
Borrower, to include a balance sheet, income statement and cash flow statement;


(c)             contemporaneously with each annual and quarterly financial
statement of Borrower required hereby, a Compliance Certificate executed by the
president, chief financial officer or controller of Borrower, including a
certification that said financial statements are accurate and that there exists
no Event of Default nor any condition, act or event which with the giving of
notice or the passage of time or both would constitute an Event of Default;


(d)             as soon as available after approval thereof by Borrower’s Board
of Directors, but no later than sixty (60) days after the last day of each of
Borrower’s fiscal years, Borrower’s financial projections for the then current
fiscal year as approved by Borrower’s Board of Directors; and


(e)             from time to time such other information as Bank may reasonably
request.


Documents required to be delivered pursuant to Section 4.3(a) and Section 4.3(b)
(to the extent any such documents are included in materials otherwise filed with
the Securities and Exchange Commission) may be delivered electronically to Bank,
and if so delivered, shall be deemed to have been delivered to Bank on the date
on which Borrower files such documents with the Securities and Exchange
Commission.


SECTION 4.4.     COMPLIANCE.  Preserve and maintain all licenses, permits,
governmental approvals, rights, privileges and franchises necessary for the
conduct of its business; and comply with the provisions of all documents
pursuant to which Borrower is organized and/or which govern Borrower's continued
existence and with the requirements of all laws, rules, regulations and orders
of any governmental authority applicable to Borrower and/or its business,
except, in each case, where any such failure to do any of the foregoing could
not reasonably be expected to have a material adverse effect on the financial
condition or operations of Borrower.
 
 
8

--------------------------------------------------------------------------------

 
 
SECTION 4.5.      INSURANCE.  Maintain and keep in force, for each business in
which Borrower is engaged, insurance of the types and in amounts customarily
carried in similar lines of business, including but not limited to fire,
extended coverage, public liability, flood, property damage and workers'
compensation, with all such insurance carried with companies and in amounts
satisfactory to Bank, and deliver to Bank from time to time at Bank's request
schedules setting forth all insurance then in effect.


SECTION 4.6.      FACILITIES.  Keep all properties useful or necessary to
Borrower's business in good repair and condition, and from time to time make
necessary repairs, renewals and replacements thereto so that such properties
shall be fully and efficiently preserved and maintained except where the failure
to do so could not reasonably be expected to have a material adverse effect on
the financial condition or operations of Borrower.


SECTION 4.7.      TAXES AND OTHER LIABILITIES.  Pay and discharge when due any
and all indebtedness, obligations, assessments and taxes, both real or personal,
including without limitation federal and state income taxes and state and local
property taxes and assessments, except (a) such as Borrower may in good faith
contest or as to which a bona fide dispute may arise, and (b) for which Borrower
has made provision, to Bank's satisfaction, for eventual payment thereof in the
event Borrower is obligated to make such payment.


SECTION 4.8.      LITIGATION.  Promptly give notice in writing to Bank of any
litigation pending or threatened against Borrower with a claim in excess of One
Million Dollars ($1,000,000) or which could reasonably be expected to have a
material adverse effect on the financial condition or operations of Borrower.


SECTION 4.9.      FINANCIAL CONDITION.  Maintain Borrower's financial condition
as follows using generally accepted accounting principles consistently applied
and used consistently with prior practices (except to the extent modified by the
definitions herein):


(a)             Total Leverage Ratio.  Total Funded Debt to EBITDA not greater
than 2.00 to 1.00 as of each fiscal quarter end, determined on a rolling
4-quarter basis, with "Funded Debt" defined as the sum of all obligations for
borrowed money (including subordinated debt) plus all capital lease obligations
and with “EBITDA” defined as net profit of Borrower and its Subsidiaries on a
consolidated basis before tax plus (i) interest expense (net of capitalized
interest expense), (ii) depreciation expense, (iii) amortization expense, (iv)
non-cash stock compensation expense, (v) in an amount not to exceed Three
Million Dollars ($3,000,000) for each 4-quarter period determined on a rolling
4-quarter basis, non-cash gain/loss related to strategic investments, and (vi)
in an amount not to exceed Two Hundred Fifty Thousand Dollars ($250,000) for
each 4-quarter period determined on a rolling 4-quarter basis, cash and non-cash
expenses related to discontinued operations and one-time cash and non-cash
expenses.  To the extent that EBITDA is calculated for any fiscal period in
which a person or business unit has been acquired by Borrower in any Permitted
Acquisition for any portion of such period being tested, EBITDA shall include
the “actual” EBITDA of such acquired person or business unit for the relevant
time period prior to such person or business being acquired to the extent
necessary to calculate EBITDA for such entire period.


(b)             EBITDA.  EBITDA of not less than Fifteen Million Dollars
($15,000,000) as of each fiscal quarter end, determined on a rolling 4-quarter
basis.
 
 
9

--------------------------------------------------------------------------------

 
 
SECTION 4.10.    NOTICE TO BANK.  Promptly (but in no event more than five (5)
days after the occurrence of each such event or matter) give written notice to
Bank in reasonable detail of:  (a) the occurrence of any Event of Default, or
any condition, event or act which with the giving of notice or the passage of
time or both would constitute an Event of Default; (b) any change in the name or
the organizational structure of Borrower; (c) the occurrence and nature of any
Reportable Event or Prohibited Transaction, each as defined in ERISA, or any
funding deficiency with respect to any Plan; or (d) any termination or
cancellation of any insurance policy which Borrower is required to maintain, or
any uninsured or partially uninsured loss through liability or property damage,
or through fire, theft or any other cause affecting Borrower's property in
excess of an aggregate of Five Hundred Thousand Dollars ($500,000).


SECTION 4.11     ACCOUNTS.  Maintain its primary domestic US deposit and
operating accounts with Bank or Bank’s affiliates (subject to control agreements
reasonably acceptable to Bank in the case of any accounts with Bank’s
affiliates).  For any domestic deposit, operating, investment or other account
maintained by Borrower or any Subsidiary at any time at a financial institution
outside of Bank or Bank’s affiliates, Borrower shall cause the applicable bank
or financial institution at or with which such domestic account is maintained to
execute a control agreement in favor of, and in form and substance reasonably
satisfactory to, Bank.  In the case of any such domestic account acquired in a
Permitted Acquisition, Borrower shall comply with the foregoing requirement
within ninety (90) days of the closing of such Permitted Acquisition.


ARTICLE V
NEGATIVE COVENANTS


Borrower further covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (whether direct or
contingent (other than inchoate indemnity obligations and obligations that have
been cash collateralized pursuant to the terms of the Security Agreement),
liquidated or unliquidated) of Borrower to Bank under any of the Loan Documents
remain outstanding, and until payment in full or cash collateralization pursuant
to the terms of the Security Agreement of all obligations of Borrower under the
Loan Documents (other than contingent indemnification obligations), Borrower
will not without Bank's prior written consent:


SECTION 5.1.       USE OF FUNDS.  Use any of the proceeds of any credit extended
hereunder except for the purposes stated in Article I hereof.


SECTION 5.2.       RESERVED.


SECTION 5.3.       OTHER INDEBTEDNESS.  Create, incur, assume or permit to exist
any Indebtedness, except Permitted Indebtedness.


As used herein, “Indebtedness” shall be construed in its most comprehensive
sense and shall include any and all advances, debts, obligations and liabilities
of Borrower, heretofore, now or hereafter made, incurred or created, whether
voluntary or involuntary and however arising, whether due or not due, absolute
or contingent, liquidated or unliquidated, determined or undetermined, including
under any swap, derivative, foreign exchange, hedge, deposit, treasury
management or other similar transaction or arrangement, and whether Borrower may
be liable individually or jointly with others, or whether recovery upon such
Indebtedness may be or hereafter becomes unenforceable but excluding any trade
payables in the ordinary course of business or earn-outs or purchase price
adjustments.


 
10

--------------------------------------------------------------------------------

 
 
As used herein, “Permitted Indebtedness” shall mean: (i) Indebtedness of
Borrower in favor of Bank arising under this Credit Agreement, the Revolving
Line of Credit Note or other instrument or documents executed in connection
therewith with Bank or Bank’s affiliates; (ii) Indebtedness existing as of the
Closing Date and disclosed to Bank in writing on or prior to such date; (iii)
Indebtedness secured by a Lien described in clause (vi) of the definition of
Permitted Liens below, provided (A) such Indebtedness does not exceed the lesser
of the cost or fair market value of the equipment financed with such
Indebtedness, (B) such Indebtedness does not exceed Five Hundred Thousand
Dollars ($500,000) in the aggregate at any given time, and (C) the holder of
such Indebtedness agrees to waive any rights of set off such holder may have
with respect to such Indebtedness in the deposit or investment accounts of
Borrower and its subsidiaries on terms reasonably satisfactory to Bank; (iv) any
Indebtedness incurred by Borrower that is either (A) unsecured Indebtedness or
(B) Indebtedness subordinated to the Indebtedness owing by Borrower to Bank (and
identified as being such by Bank), provided that in the case of both (A) and
(B), (X) such Indebtedness is on terms and in form and substance satisfactory to
Bank and (Y) in an amount not to exceed Forty Million Dollars ($40,000,000) in
the aggregate; (v) Indebtedness incurred for the acquisition of supplies or
inventory on normal trade credit; (vi) unsecured Indebtedness consisting of
swaps, derivatives, or foreign exchanges in connection with hedge transactions
(defined as the net obligations under any such arrangement) with a financial
institution other than Bank or Bank’s affiliates or any deposit or treasury
management obligations with a financial institution outside of Bank or Bank’s
affiliates so long as in each case, such Indebtedness does not exceed One
Million Dollars ($1,000,000) in the aggregate at any given time, (vii) purchase
money Indebtedness secured by a Lien described in clause (vii) of the definition
of Permitted Liens below in an amount not to exceed Two Million Dollars
($2,000,000), provided that the incurrence of such Indebtedness would not cause
Borrower to be in default under Section 4.9(a), (viii) extensions, refinancings,
modifications, amendments and restatements of any item of Permitted Indebtedness
described in (i) through (vii) above; and (ix) any other Indebtedness permitted
in writing by Bank.
 
SECTION 5.4.       MERGER, CONSOLIDATION, TRANSFER OF ASSETS.  Merge into or
consolidate with any other entity (provided, however, that any Subsidiary may be
merged or consolidated with Borrower if the Borrower is the surviving
corporation); make any substantial change in the nature of Borrower's business
as conducted as of the date hereof; acquire all or substantially all of the
assets of any other entity; nor sell, lease, transfer or otherwise dispose of
all or a substantial or material portion of Borrower's assets except in the
ordinary course of its business (including the sale or assignment of any
Intellectual Property in the ordinary course of its business), worn-out or
depleted equipment and in connection with Permitted Licenses.  Notwithstanding
the foregoing, Borrower may merge into or consolidate with any other entity or
acquire all or substantially all of the assets of any other entity (each, a
“Permitted Acquisition”), provided that such entity is in a similar line of
business as Borrower or any business substantially related thereto and the
consideration paid by Borrower is either stock or cash in an amount less than
Fifty Million Dollars ($50,000,000) when combined with the consideration paid
for all other Permitted Acquisitions entered into after the Closing Date.


As used herein, “Permitted Licenses” shall mean (a) licenses of over-the-counter
software that is commercially available to the public, and (b) non-exclusive and
exclusive licenses for the use of the Intellectual Property of Borrower or any
of its Subsidiaries entered into in the ordinary course of business, provided,
that, with respect to each such license described in clause (b), (i) such
licenses could not reasonably be expected to have a material adverse effect on
the financial condition or operations of Borrower; and (ii) all upfront
payments, royalties, milestone payments or other proceeds arising from the
licensing agreement that are payable to Borrower or any of its Subsidiaries are
paid to a deposit account that is governed by an account control agreement or an
account pursuant to which Bank has control.
 
 
11

--------------------------------------------------------------------------------

 
 
SECTION 5.5.      GUARANTIES.  Guarantee or become liable in any way as surety,
endorser (other than as endorser of negotiable instruments for deposit or
collection in the ordinary course of business), accommodation endorser or
otherwise for, nor pledge or hypothecate any assets of Borrower as security for,
any liabilities or obligations of any person or entity, other than Bank or any
guarantees or pledges of obligations of Guarantors for obligations that would
constitute Permitted Indebtedness or Permitted Liens if such obligations were
incurred by Borrower.


SECTION 5.6.       LOANS, ADVANCES, INVESTMENTS.  Make any loans or advances to
or investments in any person or entity, except any of the foregoing (a) existing
as of, and disclosed to Bank prior to, the date hereof, (b) advances to
employees for business-related travel expenses incurred in the ordinary course
of business not to exceed Fifty Thousand Dollars ($50,000) in any fiscal year of
Borrower, (c) investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of business, (d) investments consisting
of extensions of credit in the nature of accounts receivable or notes receivable
arising from the grant of trade credit in the ordinary course of business, (e)
loans, advances or investments to or in any Subsidiary of Borrower to pay for
operating expenses of such Subsidiary in the ordinary course of business, (f)
investments consisting of cash and cash equivalents (including deposit accounts)
and marketable securities (including debt securities) so long as consistent with
Borrower’s board of directors approved investment policy, (g) the endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of Borrower, (h) guaranties permitted by Section 5.5, (i)
investments and joint ventures or strategic alliances in the ordinary course of
Borrower’s business in an amount not to exceed Five Million Dollars
($5,000,000), (j) investments made in Permitted Acquisitions subject to the
aggregate consideration limits in Section 5.4 and (k) investments in the form of
stock repurchases, dividends, distributions and redemptions made pursuant to the
terms of Section 5.7 hereof.


SECTION 5.7.      DIVIDENDS, DISTRIBUTIONS.  Declare or pay any dividend or
distribution either in cash, stock or any other property on Borrower's stock now
or hereafter outstanding, nor redeem, retire, repurchase or otherwise acquire
any shares of any class of Borrower's stock now or hereafter outstanding, except
for stock repurchases after the Closing Date in an amount not to exceed Twenty
Million Dollars ($20,000,000).


SECTION 5.8.      PLEDGE OF ASSETS.  Mortgage, pledge, grant or permit to exist
a security interest in, or Lien upon, all or any portion of Borrower's assets
now owned or hereafter acquired, except for Permitted Liens.


As used herein, “Lien” shall mean, with respect to any property, any security
interest, mortgage, pledge, lien, claim, charge or other encumbrance in, of, or
on such property or the income therefrom, including, without limitation, the
interest of a vendor or lessor under a conditional sale agreement, capital lease
or other title retention agreement, or any agreement to provide any of the
foregoing, and the filing of any financing statement or similar instrument under
the Uniform Commercial Code or comparable law of any jurisdiction.


 
12

--------------------------------------------------------------------------------

 
 
As used herein, “Permitted Liens” shall mean and include: (i) Liens in favor of
Bank; (ii) Liens existing as of the Closing Date and disclosed to Bank in
writing on or prior to such date; (iii) other Liens subordinated to the Liens in
favor of Bank through subordination agreements in form and substance
satisfactory to Bank; (iv) Liens of carriers, warehousemen, mechanics,
materialmen, vendors, and landlords incurred in the ordinary course of business
for sums not overdue or being contested in good faith, provided provision is
made to the reasonable satisfaction of Bank for the eventual payment thereof if
subsequently found payable; (v) leases or subleases and non-exclusive licenses
or sublicenses granted in the ordinary course of Borrower’s business; (vi) Liens
upon or in any equipment which was acquired or held by Borrower to secure the
purchase price of such equipment (and any accessions, attachments, replacements
or improvements thereon) or Indebtedness incurred solely for the purpose of
financing the acquisition of such equipment (and any accessions, attachments,
replacements or improvements thereon); (vii) Liens existing on any equipment
(and any accessions, attachments, replacements or improvements thereon) at the
time of its acquisition (including in connection with a Permitted Acquisition),
provided that the Lien is confined solely to the property so acquired and any
accessions, attachments, replacements or improvements thereon, and the proceeds
of such equipment (and any accessions, attachments, replacements or improvements
thereon); (viii) provided that Borrower complies with Section 4.11 hereof,
bankers’ Liens, rights of setoff and similar Liens incurred on deposits or
securities accounts made in the ordinary course of business to the extent Bank
has a security interest in such accounts; (ix) Liens arising from judgments,
decrees or attachments in circumstances not constituting an Event of Default;
(x) Liens for taxes, in circumstances not constituting an Event of Default, and
not at the time delinquent or thereafter payable without penalty or being
contested in good faith, provided provision is made to the reasonable
satisfaction of Bank for the eventual payment thereof if subsequently found
payable; (xi) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payments of customs duties in connection with the
importation of goods; (xii) Liens arising from precautionary UCC filings
regarding true operating leases; (xiii) Liens securing subordinated debt
permitted by clause (iv) of the definition of “Permitted Indebtedness”; (xiv) in
the case of any of Borrower’s property, covenants, restrictions, rights and
easements and minor irregularities in title which do not materially interfere
with its business or operations as presently conducted; and (xx) any other Liens
permitted in writing by Bank.


SECTION 5.9       AGREEMENTS NOT TO ENCUMBER.  Agree with any person other than
Bank not to grant or allow to exist a Lien upon any of its property, including
real property and Intellectual Property (as defined below), or covenant to any
other person that Borrower in the future will refrain from creating, incurring,
assuming or allowing any Lien with respect to any of Borrower’s property,
including real property and Intellectual Property.


As used herein, “Intellectual Property” shall mean any copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished, any
patents, patent applications and like protections, including improvements,
divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, service marks and, to the extent
permitted under applicable law, any applications therefor, whether registered or
not, know-how, trade secret rights, rights to unpatented inventions, or any
claims for damages by way of any past, present and future infringement of any of
the foregoing.
 
 
13

--------------------------------------------------------------------------------

 
 
ARTICLE VI
EVENTS OF DEFAULT


SECTION 6.1.       The occurrence of any of the following shall constitute an
"Event of Default" under this Agreement:


(a)             Borrower shall fail to pay when due any principal, interest,
fees or other amounts payable under any of the Loan Documents or any other note,
contract, instrument or document between Borrower and Bank.


(b)             Any financial statement or certificate furnished to Bank in
connection with, or any representation or warranty made by Borrower or any other
party under this Agreement or any other Loan Document shall prove to be
incorrect, false or misleading in any material respect when furnished or made.


(c)             Any default in the performance of or compliance with any
obligation, agreement or other provision contained herein or in any other Loan
Document (other than those specifically described as an “Event of Default” in
this Section 6.1 and Section 3.3), and with respect to any such default that by
its nature can be cured, such default shall continue for a period of thirty (30)
days from its occurrence.


(d)             Any default in the payment or performance of any obligation, or
any defined event of default, under the terms of any contract, instrument or
document (other than any of the Loan Documents) pursuant to which Borrower or
any guarantor hereunder (referred to herein as a "Third Party Obligor") has
incurred any debt or other liability to any person or entity having an
outstanding principal amount in excess of One Million Dollars ($1,000,000).


(e)             Borrower or any Third Party Obligor shall become insolvent, or
shall suffer or consent to or apply for the appointment of a receiver, trustee,
custodian or liquidator of itself or any of its property, or shall generally
fail to pay its debts as they become due, or shall make a general assignment for
the benefit of creditors; Borrower or any Third Party Obligor shall file a
voluntary petition in bankruptcy, or seeking reorganization, in order to effect
a plan or other arrangement with creditors or any other relief under the
Bankruptcy Reform Act, Title 11 of the United States Code, as amended or
recodified from time to time ("Bankruptcy Code"), or under any state or federal
law granting relief to debtors, whether now or hereafter in effect; or Borrower
or any Third Party Obligor shall file an answer admitting the jurisdiction of
the court and the material allegations of any involuntary petition; or Borrower
or any Third Party Obligor shall be adjudicated a bankrupt, or an order for
relief shall be entered against Borrower or any Third Party Obligor by any court
of competent jurisdiction under the Bankruptcy Code or any other applicable
state or federal law relating to bankruptcy, reorganization or other relief for
debtors.


(f)             The filing of a notice of judgment lien against Borrower or any
Third Party Obligor in an amount in excess, either individually or in the
aggregate for all such filings, of One Million Dollars ($1,000,000); or the
recording of any abstract of judgment against Borrower or any Third Party
Obligor in an amount in excess, either individually or in the aggregate for all
such filings, of One Million Dollars ($1,000,000) in any county in which
Borrower or such Third Party Obligor has an interest in real property; or the
service of a notice of levy and/or of a writ of attachment or execution, or
other like process, against the assets of Borrower or any Third Party Obligor to
the extent that such lien or process is not released, vacated or fully bonded
within thirty (30) days after its issuance or levy; or the entry of a judgment
against Borrower or any Third Party Obligor in excess of One Million Dollars
($1,000,000) (to the extent not fully covered by insurance as to which the
insurance company has acknowledged coverage); or any involuntary petition or
proceeding pursuant to the Bankruptcy Code or any other applicable state or
federal law relating to bankruptcy, reorganization or other relief for debtors
is filed or commenced against Borrower or any Third Party Obligor and continues
undismissed or unstayed for thirty (30) days, or an order for relief is entered
in any such proceedings.


 
14

--------------------------------------------------------------------------------

 
 
(g)             The dissolution or liquidation of Borrower or any Third Party
Obligor; or Borrower or any such Third Party Obligor, or any of its directors,
stockholders or members, shall take action seeking to effect the dissolution or
liquidation of Borrower or such Third Party Obligor (other than any transaction
with Borrower permitted by Section 5.4 or any dissolution or liquidation
pursuant to which the assets of any Third Party Obligor are entirely contributed
to Borrower).


(h)             Any change in control of Borrower, with “change in control”
defined as any event or series of events whereby any person or “group” (as such
term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934,
but excluding any employee benefit plan of such person or its subsidiaries, and
any person or entity acting in its capacity as trustee, agent or other fiduciary
or administrator of any such plan) is or becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934)
directly or indirectly of more than thirty-five percent (35%) or more of the
common stock of Borrower.


SECTION 6.2.      REMEDIES.  Upon the occurrence and during the continuance of
any Event of Default:  (a) all indebtedness of Borrower under each of the Loan
Documents, any term thereof to the contrary notwithstanding, shall at Bank's
option and without notice become immediately due and payable without
presentment, demand, protest or notice of dishonor, all of which are hereby
expressly waived by Borrower; (b) the obligation, if any, of Bank to extend any
further credit under any of the Loan Documents shall immediately cease and
terminate; and (c) Bank shall have all rights, powers and remedies available
under each of the Loan Documents, or accorded by law, including without
limitation the right to resort to any or all security for any credit subject
hereto and to exercise any or all of the rights of a beneficiary or secured
party pursuant to applicable law.  All rights, powers and remedies of Bank may
be exercised at any time by Bank and from time to time after the occurrence and
during the continuance of an Event of Default, are cumulative and not exclusive,
and shall be in addition to any other rights, powers or remedies provided by law
or equity.


ARTICLE VII
MISCELLANEOUS


SECTION 7.1.      NO WAIVER.  No delay, failure or discontinuance of Bank in
exercising any right, power or remedy under any of the Loan Documents shall
affect or operate as a waiver of such right, power or remedy; nor shall any
single or partial exercise of any such right, power or remedy preclude, waive or
otherwise affect any other or further exercise thereof or the exercise of any
other right, power or remedy.  Any waiver, permit, consent or approval of any
kind by Bank of any breach of or default under any of the Loan Documents must be
in writing and shall be effective only to the extent set forth in such writing.


SECTION 7.2.      NOTICES.  All notices, requests and demands which any party is
required or may desire to give to any other party under any provision of this
Agreement must be in writing delivered to each party at the following address:
 
 
15

--------------------------------------------------------------------------------

 


BORROWER:
SURMODICS, INC.
9924 West 74th Street
Eden Prairie, MN 55344
Attn: Andrew D.C. LaFrence

 
BANK:
WELLS FARGO BANK, NATIONAL ASSOCIATION
400 Hamilton Avenue, Suite 210
Palo Alto, CA 94301
Attn: Loan Team Manager



or to such other address as any party may designate by written notice to all
other parties.  Each such notice, request and demand shall be deemed given or
made as follows:  (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.


SECTION 7.3.      COSTS, EXPENSES AND ATTORNEYS' FEES.  Borrower shall pay to
Bank immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys' fees (to include outside
counsel fees and all allocated costs of Bank's in-house counsel), expended or
incurred by Bank in connection with (a) the negotiation and preparation of this
Agreement and the other Loan Documents and the Collateral Audit up to the
Closing Date, which such amount is estimated to not exceed Thirty Five Thousand
Dollars ($35,000) if there has only been one reasonably turn of the Loan
Documents, Bank's continued administration hereof and thereof, and the
preparation of any amendments and waivers hereto and thereto, (b) the
enforcement of Bank's rights and/or the collection of any amounts which become
due to Bank under any of the Loan Documents, and (c) subject to Section 7.11(g)
hereof, the prosecution or defense of any action in any way related to any of
the Loan Documents, including without limitation, any action for declaratory
relief, whether incurred at the trial or appellate level, in an arbitration
proceeding or otherwise, and including any of the foregoing incurred in
connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to Borrower or any other person or entity.


SECTION 7.4.      SUCCESSORS, ASSIGNMENT.  This Agreement shall be binding upon
and inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
Borrower may not assign or transfer its interests or rights hereunder without
Bank's prior written consent.  Bank reserves the right to sell, assign,
transfer, negotiate or grant participations in all or any part of, or any
interest in, Bank's rights and benefits under each of the Loan Documents with
the consent of Borrower prior to the occurrence of an Event of Default, which
consent shall not be unreasonably withheld, provided no such consent of Borrower
shall be required in connection with the acquisition of the loan portfolio of
which this loan is a part or the acquisition of one or more divisions of
Bank.  In connection therewith, subject to the confidentiality provisions of
Section 7.12 below, Bank may disclose all documents and information which Bank
now has or may hereafter acquire relating to any credit subject hereto, Borrower
or its business, or any Collateral required hereunder.


SECTION 7.5.      ENTIRE AGREEMENT; AMENDMENT.  This Agreement and the other
Loan Documents constitute the entire agreement between Borrower and Bank with
respect to each credit subject hereto and supersede all prior negotiations,
communications, discussions and correspondence concerning the subject matter
hereof.  This Agreement may be amended or modified only in writing signed by
each party hereto.
 
 
16

--------------------------------------------------------------------------------

 
 
SECTION 7.6.      NO THIRD PARTY BENEFICIARIES.  This Agreement is made and
entered into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other person or entity shall
be a third party beneficiary of, or have any direct or indirect cause of action
or claim in connection with, this Agreement or any other of the Loan Documents
to which it is not a party.


SECTION 7.7.      TIME.  Time is of the essence of each and every provision of
this Agreement and each other of the Loan Documents.


SECTION 7.8.      SEVERABILITY OF PROVISIONS.  If any provision of this
Agreement shall be prohibited by or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or any remaining provisions
of this Agreement.


SECTION 7.9.      COUNTERPARTS.  This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
Agreement.


SECTION 7.10.    GOVERNING LAW.  This Agreement shall be governed by and
construed in accordance with the laws of the State of California.


SECTION 7.11.    ARBITRATION.


(a)             Arbitration.  The parties hereto agree, upon demand by any
party, to submit to binding arbitration all claims, disputes and controversies
between or among them (and their respective employees, officers, directors,
attorneys, and other agents), whether in tort, contract or otherwise in any way
arising out of or relating to (i) any credit subject hereto, or any of the Loan
Documents, and their negotiation, execution, collateralization, administration,
repayment, modification, extension, substitution, formation, inducement,
enforcement, default or termination; or (ii) requests for additional credit.


(b)             Governing Rules.  Any arbitration proceeding will (i) proceed in
a location in California selected by the American Arbitration Association
(“AAA”); (ii) be governed by the Federal Arbitration Act (Title 9 of the United
States Code), notwithstanding any conflicting choice of law provision in any of
the documents between the parties; and (iii) be conducted by the AAA, or such
other administrator as the parties shall mutually agree upon, in accordance with
the AAA’s commercial dispute resolution procedures, unless the claim or
counterclaim is at least One Million Dollars ($1,000,000) exclusive of claimed
interest, arbitration fees and costs in which case the arbitration shall be
conducted in accordance with the AAA’s optional procedures for large, complex
commercial disputes (the commercial dispute resolution procedures or the
optional procedures for large, complex commercial disputes to be referred to
herein, as applicable, as the “Rules”).  If there is any inconsistency between
the terms hereof and the Rules, the terms and procedures set forth herein shall
control.  Any party who fails or refuses to submit to arbitration following a
demand by any other party shall bear all costs and expenses incurred by such
other party in compelling arbitration of any dispute.  Nothing contained herein
shall be deemed to be a waiver by any party that is a bank of the protections
afforded to it under 12 U.S.C. §91 or any similar applicable state law.


 
17

--------------------------------------------------------------------------------

 
 
(c)             No Waiver of Provisional Remedies, Self-Help and
Foreclosure.  The arbitration requirement does not limit the right of any party
to (i) foreclose against real or personal property collateral; (ii) exercise
self-help remedies relating to collateral or proceeds of collateral such as
setoff or repossession; or (iii) obtain provisional or ancillary remedies such
as replevin, injunctive relief, attachment or the appointment of a receiver,
before during or after the pendency of any arbitration proceeding.  This
exclusion does not constitute a waiver of the right or obligation of any party
to submit any dispute to arbitration or reference hereunder, including those
arising from the exercise of the actions detailed in sections (i), (ii) and
(iii) of this paragraph.


(d)            Arbitrator Qualifications and Powers.  Any arbitration proceeding
in which the amount in controversy is Five Million Dollars ($5,000,000) or less
will be decided by a single arbitrator selected according to the Rules, and who
shall not render an award of greater than Five Million Dollars
($5,000,000).  Any dispute in which the amount in controversy exceeds Five
Million Dollars ($5,000,000) shall be decided by majority vote of a panel of
three arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations.  The arbitrator will be a neutral
attorney licensed in the State of California or a neutral retired judge of the
state or federal judiciary of California, in either case with a minimum of ten
years’ experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated.  The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim.  In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator's discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication.  The arbitrator shall resolve all
disputes in accordance with the substantive law of California and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award.  The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the California Rules of Civil Procedure or other applicable
law.  Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction.  The institution and maintenance of an action for
judicial relief or pursuit of a provisional or ancillary remedy shall not
constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.


(e)             Discovery.  In any arbitration proceeding, discovery will be
permitted in accordance with the Rules.  All discovery shall be expressly
limited to matters directly relevant to the dispute being arbitrated and must be
completed no later than twenty (20) days before the hearing date.  Any requests
for an extension of the discovery periods, or any discovery disputes, will be
subject to final determination by the arbitrator upon a showing that the request
for discovery is essential for the party's presentation and that no alternative
means for obtaining information is available.


(f)             Class Proceedings and Consolidations.  No party hereto shall be
entitled to join or consolidate disputes by or against others in any
arbitration, except parties who have executed any Loan Document, or to include
in any arbitration any dispute as a representative or member of a class, or to
act in any arbitration in the interest of the general public or in a private
attorney general capacity.


(g)            Payment Of Arbitration Costs And Fees.  The arbitrator shall
award all costs and expenses of the arbitration proceeding.
 
 
18

--------------------------------------------------------------------------------

 
 
(h)            Reserved.


(i)             Miscellaneous.  To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA.  No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation.  If more than one agreement for arbitration by or between the
parties potentially applies to a dispute, the arbitration provision most
directly related to the Loan Documents or the subject matter of the dispute
shall control.  This arbitration provision shall survive termination, amendment
or expiration of any of the Loan Documents or any relationship between the
parties.


(j)             Small Claims Court.  Notwithstanding anything herein to the
contrary, each party retains the right to pursue in Small Claims Court any
dispute within that court’s jurisdiction.  Further, this arbitration provision
shall apply only to disputes in which either party seeks to recover an amount of
money (excluding attorneys’ fees and costs) that exceeds the jurisdictional
limit of the Small Claims Court.


SECTION 7.12.    CONFIDENTIALITY.  Bank agrees to keep confidential in
accordance with Bank’s customary practices (and in any event in compliance with
applicable law regarding material non-public information) all non-public
information provided to it by Borrower pursuant to or in connection with this
Agreement, provided that nothing herein shall prevent Bank from disclosing any
such information (a) to its affiliates, (b) subject to an agreement to comply
with the provisions of this Section 7.12 or substantially equivalent provisions,
to any actual or prospective assignee or transferee, (c) to its employees,
directors, agents, attorneys, accountants and other professional advisors or
those of any of its affiliates (as long as such attorneys, accountants and other
professional advisors are subject to confidentiality requirements substantially
equivalent to this Section 7.12), (d) upon the request or demand of any
governmental authority, (e) in response to any order of any court or other
governmental authority or as may otherwise be required pursuant to any
requirement of law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, or (h)
in connection with the exercise of any remedy hereunder or under any other Loan
Document, provided that, in the case of clauses (d), (e) and (f) of this Section
7.12, with the exception of disclosure to bank regulatory authorities, Bank (to
the extent legally permissible) shall endeavor to give prompt prior notice to
Borrower so that it may seek a protective order or other appropriate remedy.


[Balance of Page Intentionally Left Blank]
 
 
 
 
 
 
 
19

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.
 
 
SURMODICS, INC.
 
 
WELLS FARGO BANK,
NATIONAL ASSOCIATION
  By: /s/  Andy LaFrence By:      Name: Andy LaFrence
Name:
   
Title: Chief Financial Officer and Vice President
Title:             





[Signature Page to Credit Agreement]
 
 
 
20